SECOND AMENDMENT
TO THE
2009 AMENDMENT AND RESTATEMENT
OF THE
SEMPRA ENERGY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Sempra Energy maintains the Sempra Energy Supplemental Executive Retirement
Plan, as amended and restated, effective as of July 1, 2009 (the “Plan”).  In
order to amend the Plan in certain respects, this Second Amendment to the Plan
is hereby adopted, effective as of January 1, 2014.

The Plan is hereby amended, as follows:

1.

Section 1.1 of the Plan is hereby amended in its entirety to read as follows:

1.1

”Actuarial Equivalent” means equivalent value when computed using the applicable
mortality table promulgated by the IRS under Code Section 417(e)(3) as in effect
on the first day of the Plan Year and the applicable interest rate promulgated
by the IRS under Code Section 417(e)(3) for the November preceding the first day
of the Plan Year.  Notwithstanding the foregoing, effective January 1, 2014
equivalent value is computed using the applicable mortality table promulgated by
the IRS under Code Section 417(e)(3) as in effect on the first day of the Plan
Year and the 48-month average of the applicable interest rates promulgated by
the IRS under Code Section 417(e)(3). For this purpose, the 48-month averaging
period ends with the month of November preceding the first day of the Plan Year.
 In determining such 48-month average, the applicable interest rates for months
in 2009 in the average reflect a blend of 40% segment rates and 60% 30-year
Treasury rate, months in 2010 in the average reflect a blend of 60% segment
rates and 40% 30-year Treasury rate, and months in 2011 in the average reflect a
blend of 80% segment rates and 20% 30-year Treasury rate.

2.

The first sentence of Section 3.1(a) of the Plan is hereby amended to read as
follows:

(a)

is a lump sum using the actuarial interest and mortality assumptions in Section
1.1 based upon the single annuity value of the annual annuity with the annual
annuity determined as follows:  the sum of the following percent of the total of
the Participant’s Average Earnings and Average Bonus

3.

The first sentence of Section 3.1(b) of the Plan is hereby amended in its
entirety to read as follows:

(b)

is the sum of the lump sum of the annual annuity determined under (i) using the
actuarial interest and mortality assumptions in the Basic Pension Plan based on
the single annuity value and the lump sum of the annual annuity determined under
(ii) using the actuarial interest and mortality assumptions in Section 1.1 based
on the single annuity value, where (i) and (ii) are as follows

4.

Section 4.2(b)(i) of the Plan is hereby amended to read as follows:

(i)

the benefits which would be paid to such Participant or on his behalf to his
beneficiary(ies) under the Basic Pension Plan, and, if applicable, to the
Participant, under subsection (a), if the provisions of such Plan were
administered without regard to the covered compensation limitations under
Section 401(a)(17) of the Code set forth in the Basic Pension Plan and using the
actuarial interest and mortality assumptions in Section 1.1 (and, with respect
to covered compensation paid or payable in plan years beginning on or after
January 1, 2007, with a maximum compensation limit for each plan year of Two
Million Dollars ($2,000,000)), over

5.

The second sentence of Section 4.3(a)(iii)(A) of the Plan is hereby amended to
read as follows:

(A)

The amount of such optional annuity benefit with respect to such Participant’s
Post-Section 409A Cash Balance Restoration Benefit under this Plan shall be
computed as specified in Section 4.2 of this Plan with conversion from a
straight life annuity to a joint and survivor annuity using the interest and
mortality factors specified in the Basic Pension Plan.  

6.

The second sentence of Section 4.3(b)(i) of the Plan is hereby amended to read
as follows:

(i)

The amount of such optional benefit under this Plan shall be computed as
specified in Section 4.2 of this Plan with conversion from a straight life
annuity to a joint and survivor annuity using the interest and mortality factors
specified in the Basic Pension Plan.  

7.

The second sentence of Section 4.3(c)(i) of the Plan is hereby amended to read
as follows:

(i)

The amount of such optional annuity benefit under this Plan shall be computed as
specified in Section 4.2 of this Plan with conversion from a straight life
annuity to a joint and survivor annuity using the interest and mortality factors
specified in the Basic Pension Plan.

8.

Section 4.3(e)(i) of the Plan is hereby amended in its entirety to read as
follows:

(i)

The death benefits payable to such Participant’s beneficiary(ies) under this
subsection (e) shall be computed as specified in Section 4.2 of this Plan with
conversion from a straight life annuity to a joint and survivor annuity using
the actuarial factors specified in the Basic Pension Plan.







Executed at San Diego, California.




SEMPRA ENERGY

By:

 

 

Sr. Vice President and Chief Human Resources and Administrative Officer






